Title: A Letter from a Gentleman in Crusoe’s Island, [April? 1764]
From: Franklin, Benjamin
To: 


This fragment of a projected pamphlet or newspaper article in Franklin’s hand, apparently never finished, is dated at the end of April 1764 because of its statement that John Penn, “young Cruso,” arrived in Pennsylvania with a commission as governor six months ago—Penn arrived on October 30, 1763. Though Franklin not infrequently employed the allegorical or analogical form in pamphlets, the approach in the present fragment may have been suggested to him by a pamphlet published in Boston in 1720, entitled New News from Robinson Cruso’s Island, in a Letter to a Gentleman at Portsmouth.
 

  [April 1764?]
  A Letter from a Gentleman in Crusoe’s Island to his Friend in Pennsylvania.
Dear Sir,

You desire a particular Account of the present State of our Public Affairs, which I shall endeavour to give you.
Young Cruso Grandson to honest old Robinson our first Proprietor arriv’d about 6 Months since, with a Commission to be Governor of the Island. He was received with universal Joy, and welcom’d by all Ranks and Orders of People with the greatest Cordiality. For our old Disputes with the Proprietary Family had slept some time, and were almost forgotten. The young Gentleman was known to us, having visited the Island formerly.
